DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“buffer having a sliding performance (it is unclear from drawings how 102 would “slide”; at best it is understood that 102 would deform by compressing in the horizontal direction due to the sandwiching forces of 101 and 33)”, 
“a pressure regulating chamber provided to face a valve-seated seat arranged on the pressure regulating chamber side of the valve seat” (unclear how chamber 4 faces seated seat 31)”, and  
“an atmosphere chamber provided coaxially in parallel with the pressure regulating chamber on an opposite side of the pressure regulating chamber of the piston unit (atmosphere chamber 61 is between piston unit 6 and regulating chamber 4)”
of claim 1 must be shown or the feature(s) canceled from the claim(s). While still drawing objections in this Action, it is noted that properly correcting the issues related to these limitations in the claims and specification (set forth below) would likely resolve this particular drawing objection. No new matter should be entered.

Figures 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 2/12/2020 has been entered, and hereinafter is treated as the specification of record.
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract exceeds 150 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
“orthogonal to [an/the] axis” first recited in paragraph 5, with analogous recitations in paragraphs 10, 26, and 27. It is understood that the “axis” is the horizontal centerline of the invention. Given this, it is unclear, from the drawings, how seat 3 can slide in a direction orthogonal to the horizontal axis (i.e. vertical or in/out of the page) required in para 27. In along the horizontal axis (corresponding to how much 102 is capable of compressing in the horizontal direction). In other words, the specification and drawings do not clearly support each other, resulting in shared issues with both. The examiner perceives that “orthogonal” could possibly be a misnomer due to translation.
“sliding performance” recited in paragraphs 14, 15, 16, and 28. Coincident with the drawings (see objections above) and claims (see rejections below), it is unclear what this phrase means, as 102 in the drawings does not appear to be slidable. Instead, it appears 102 is capable of flexing or compressing to small degrees as it is tightly packed between 101 and 3. Like for “orthogonal”, the examiner perceives that the ambiguity of “sliding performance” could be due to possible translation issues.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“elastic member” in claim 2. “elastic member” will be interpreted in light of para 26: “for example, a spring body, an elastic body, or the like”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a buffer having a sliding performance”, which is also disclosed in paragraph 28. It is unclear what “sliding performance” is supposed to mean. Furthermore, it is unclear from the drawings how 102 can slide in any direction as it is tightly packed between 101 and 3. Lastly, the specification does not explain the meaning of this phrase. Therefore, as “sliding performance” is not clearly disclosed, claim 1 does not comply with the written description requirement.
Claims 2-4 are also rejected by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the high-pressure fluid passes an opening between the valve seat provided at the fuel inlet and the pressure regulating valve body formed with a communication passage to a pressure regulating chamber provided to face a valve-seated seat arranged on the pressure regulating chamber side of the valve seat”. This appears to be multiple limitations that are meshed together in a manner that makes it unclear what features are being further described. Understood as --wherein the high-pressure fluid passes an opening between the valve seat provided at the fuel inlet and the pressure regulating valve body, the opening formed with a communication passage to a pressure regulating chamber, the pressure regulating chamber provided to face a valve-seated seat arranged on the pressure regulating chamber side of the valve seat —for further examination. 
The portion “a pressure regulating chamber provided to face a valve-seated seat arranged on the pressure regulating chamber side of the valve seat” of the limitation present its own additional issues. It is unclear, in light of the drawings, how a chamber can face another structure, as a chamber (term as understood in the art) typically comprises multiple walls that would not collectively face a single direction. In this case, the valve-seated seat 31 either forms part of the chamber 4 boundary or is located within the chamber (see FIG 1). Interpreted as --the pressure regulating chamber provided to surround a valve-seated seat--. For examination.
Claim 1 also recites “an atmosphere chamber provided coaxially in parallel with the pressure regulating chamber on an opposite side of the pressure regulating chamber of the piston unit”. It is unclear in light of the drawings, how atmosphere chamber 61 is on an opposite side of 4 of 6. Furthermore, “the pressure regulating chamber of the piston unit” is unclear in light of the drawings because 4 does not belong to 6 (in fact, they are on opposite sides of the valve).  The drawings clearly show atmospheric chamber between regulating chamber 4 and piston unit 6, and the claim will be interpreted as such.
Claim 1 recites “sliding performance”. In accordance with the drawings/specification objections and 112(a) rejections (see above), it is unclear what the scope of “sliding 
Claims 2-4 are also rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungerecht (US 7401622) in view of Hellquist et al (US 4887638).

Regarding claim 1 as best understood, Ungerecht (FIGs 1-3; regulator feature noted as analogous in Column 4 lines 5-8) discloses “A regulator comprising: 
a fuel inlet (28 and area upstream of 36; “fuel” interpreted as intended use, as it pertains to the type of fluid the apparatus is used with rather than the apparatus itself) from which a high-pressure fluid is introduced; 
a valve seat (108) provided at the fuel inlet (top portion is at inlet, see FIG 2); 
a pressure regulating valve body (36); 
wherein the high-pressure fluid passes an opening (collective interior noted by “passage” and “chamber in annotated FIG 2x below”) between the valve seat and the pressure regulating valve body (see FIG 2, seen as “between” as area is downstream of bottom end of seat and upstream of 36) formed with a communication passage (“passage) to a pressure regulating chamber (“chamber”) provided to face a 

    PNG
    media_image1.png
    684
    852
    media_image1.png
    Greyscale

wherein a load generated by pressure of pressure-regulated fluid acting on a piston unit (58, 74) joined to the pressure regulating valve body (see FIG 1) is balanced with a load (Column 3 lines 32-45) by a pressure regulating spring (54) in a…chamber (70) provided coaxially in parallel with the pressure regulating chamber (both shown to be coaxial about the axis of 36) on an opposite side of the pressure regulating chamber of the piston unit (70 is between 58 and the chamber, in a similar manner as the applicant); 
wherein fluid pressure of the pressure regulating chamber is controlled by changing an opening area between the valve-seated seat and the pressure regulating valve body (Column 3 lines 32-45); and 
wherein the valve seat (108) holding the valve-seated seat (112) is installed on an elastic member (114) via a buffer (104, 106, 126) having a sliding performance (see FIGs 2-3) for automatic alignment (seat-plunger abutment in FIG 3 read on “automatic alignment”, as they are aligned) to enable uniform 
	Ungerecht does not explicitly state “an atmosphere chamber”. Ungerecht does show, in an incomplete manner, a vent 68 in communication with spring chamber 70, 68 communicating with 32 which appears to connect to an unlabeled opening at the top of FIG 3 (below where 24 is pointing).
	Hellquist (FIG 1) teaches a plunger regulator analogous to Ungerecht having a spring chamber 8 in communication with atmosphere via 9.
	Therefore it would have been obvious, at the time of filing, to modify the spring chamber of Ungerecht with an atmosphere vent such that the apparatus comprises “an atmosphere chamber”, as taught by Hellquist, to provide air (and therefore pressure) expelling means to the spring chamber of Ungerecht, which is beneficial as the pressure in 70 of Ungerecht is not intended to contribute to the pressure differential of the regulator (Column 3 lines 32-35).

Regarding claim 3, Ungerecht (FIG 3) discloses “wherein the elastic member (114) is a compression coil spring (see FIG 3).”  

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungerecht/Hellquist in view of Taniel (US 20160010593).

Regarding claim 2, Ungerecht is further silent regarding “wherein the buffer is made of PTFE.” However, Ungerecht discloses sliding O-ring 126 that forms part of the buffer assembly.
	However, Taniel (FIG 3) teaches a sliding piston (mechanically analogous to buffer of Ungerecht) having a sliding seal ring 15 made of PTFE (para 94).
“wherein the buffer is made of (“made of” interpreted as “comprises”) PTFE”, as taught by Taniel, provide a seal from a known material that has law friction and high tightness (Taniel para 94), which is seen to be beneficial to the sliding action in Ungerecht.

Regarding claim 4, Ungerecht (FIG 3) discloses “wherein the elastic member (114) is a compression coil spring (see FIG 3).”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regulators similar to the application are disclosed by Moskow (US 3890999), Lucas et al (US 4194522), Evans (US 2888949), and Holt et al (US 5899221).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




                                                                                                                                                                                               /PATRICK C WILLIAMS/Examiner, Art Unit 3753